GOLDTHWAITE, J.
The case made by this bill, is one of exclusive equity jurisdiction, because complete justice cannot be accorded in a Court of law, to each of the contending parties. This results from the fact that the complainant, by virtue of the conveyance received from the defendants, is invested with the title to lands which he never purchased; there*408fore, .the effect of a successful defence by the complainant, to a suit at law, on the notes made by him, would be, that the defendants would have neither lands nor money, and to obtain a re-conveyance of the former, would themselves be driven to a Court of Equity. Besides, in most cases of this nature, there are material equities arising out of the use and occupation of the land, and also, with respect to improvements made upon it, which a Court of law is altogether incompetent to adjust.
Although the precise question now presented, has never been determined in this Court, its attention has recently been called to the examination of the powers of a Court of. Equity, to afford relief in cases of fraudulent sales. In one, the fraud consisted in a false representation of title, Young v. Harris, 2 Ala. Rep. 108; and in the other, on shewing lands which were not conveyed, but which formed the inducement to purchase. Camp v. Camp, 2 Ala. Rep. 632. In neither of these did we doubt the competency of a Court of Equity to afford relief.
We will not undertake to determine that there may not be cases of fraudulent sales, in which a Court of law may properly afford relief in a defence to a suit for the purchase money, even in a case where possession is retained by the purchaser; but we think it cannot bo done in such a case as this, when the consequence to the vendor would be, the loss of his land, and also, the consideration for which he parted with the title.
2. As the defenec in this case would have been entirely ineffectual, if it had been made out in the Court of law, the complainant cannot be prejudiced by the attempt there made, under the statute, to obtain the necessary discovery from the defendant, McElroy, by the exhibition of interrogatories.
3. Neither do the allegations, with respect to the difficulty of obtaining evidence of the fraud said to have been practised, because of the incompetency of his witnesses, countervail the equity of the bill. It may be, that other evidence can be procured, or if the interest of the witnesses cannot be otherwise removed, it certainly can by payment of the notes signed by them, without impairing the complainant’s right to relief.
4. Nor is the statement, that an attempt was made to effect a compromise, and when that failed, that a portion of the debt for the purchasé money, was extinguished by the transfer of other notes, a sufficient reason to decline jurisdiction, because *409it cannot be inferred from this, that either a compromise was effected, or a new contract made. If such was indeed the case, the new contract, or the accord and satisfaction, will be proper matter to be insisted on by the defendants answers.
Our conclusion is, that the bill ought not to have been dismissed, and the decree of the Chancellor is accordingly reversed, and the cause remanded.